Case 9:19-cv-81160-RS Document 973 Entered on FLSD Docket 07/08/2021 Page 1 of 6




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

         Plaintiff,
  v.

  CORELLIUM, LLC,

          Defendant.

   __________________________________/

                          CORELLIUM’S AMENDED TRIAL WITNESS LIST

         Defendant, CORELLIUM, LLC (“Corellium”), by and through its undersigned counsel,

  hereby submits its amended trial witness list.




                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 973 Entered on FLSD Docket 07/08/2021 Page 2 of 6




             Name                                            Address                                          Will Call / May Call
   Christopher Wade                            c/o Justin Levine                                                    Will Call
                                               Cole, Scott & Kissane, P.A.
                                               Esperante Building
                                               222 Lakeview Avenue, Suite 120
                                               West Palm Beach, FL, 33401

   Amanda Gorton                               c/o Justin Levine                                                        Will Call
                                               Cole, Scott & Kissane, P.A.
                                               Esperante Building
                                               222 Lakeview Avenue, Suite 120
                                               West Palm Beach, FL, 33401

   Stanislaw Skowronek                         c/o Justin Levine                                                        Will Call
                                               Cole, Scott & Kissane, P.A.
                                               Esperante Building
                                               222 Lakeview Avenue, Suite 120
                                               West Palm Beach, FL, 33401

   David Wang                                  c/o Justin Levine                                                        Will Call
                                               Cole, Scott & Kissane, P.A.
                                               Esperante Building
                                               222 Lakeview Avenue, Suite 120
                                               West Palm Beach, FL, 33401

   Stephen Dyer                                c/o Justin Levine                                                        Will Call
                                               Cole, Scott & Kissane, P.A.
                                               Esperante Building
                                               222 Lakeview Avenue, Suite 120
                                               West Palm Beach, FL, 33401

   Mark Templeton                              c/o Justin Levine                                                        May Call
                                               Cole, Scott & Kissane, P.A.
                                               Esperante Building
                                               222 Lakeview Avenue, Suite 120
                                               West Palm Beach, FL, 33401

   Azimuth                                     Azimuth Security, LLC                                                  May Call
                                               c/o L3 Technologies, Inc.                                           (by deposition)
                                               600 3rd Ave, Floor 34




                                                                        2
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 973 Entered on FLSD Docket 07/08/2021 Page 3 of 6




   Alex Stamos                               c/o Justin Levine                                                        Will Call
                                             Cole, Scott & Kissane, P.A.
                                             Esperante Building
                                             222 Lakeview Avenue, Suite 120
                                             West Palm Beach, FL, 33401

   James Oliver                              c/o Justin Levine                                                        Will Call
                                             Cole, Scott & Kissane, P.A.
                                             Esperante Building
                                             222 Lakeview Avenue, Suite 120
                                             West Palm Beach, FL, 33401

   Stewart Applerouth                        c/o Justin Levine                                                        Will Call
                                             Cole, Scott & Kissane, P.A.
                                             Esperante Building
                                             222 Lakeview Avenue, Suite 120
                                             West Palm Beach, FL, 33401

   Jon Andrews                               Apple Inc.                                                               Will Call
                                             One Apple Park Way
                                             Cupertino, CA 95014
   Ivan Krstic                               Apple Inc.                                                               Will Call
                                             One Apple Park Way
                                             Cupertino, CA 95014
   Sebastien Marineau-Mes                    Apple Inc.                                                               Will Call
                                             One Apple Park Way
                                             Cupertino, CA 95014
   Chris Betz                                Apple Inc.                                                               May Call
                                             One Apple Park Way
                                             Cupertino, CA 95014
                                             Apple Inc.                                                               Will Call
   Craig Federighi
                                             One Apple Park Way
                                             Cupertino, CA 95014
                                             Apple Inc.                                                               May Call
   Matthew Firlik
                                             One Apple Park Way
                                             Cupertino, CA 95014
   Steve Smith                               Apple Inc.                                                               Will Call
                                             One Apple Park Way
                                             Cupertino, CA 95014
   Lee Peterson                              Apple Inc.                                                               May Call
                                             One Apple Park Way
                                             Cupertino, CA 95014
   Jacques Virdine                           Apple Inc.                                                               May Call
                                             One Apple Park Way
                                             Cupertino, CA 95014

                                                                      3
                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 973 Entered on FLSD Docket 07/08/2021 Page 4 of 6




   Jason Shirk                                Apple Inc.                                                               May Call
                                              One Apple Park Way
                                              Cupertino, CA 95014
   Akila Srinivasan                           Apple Inc.                                                               May Call
                                              One Apple Park Way
                                              Cupertino, CA 95014


  Corellium also reserves the right to call any witness listed on the witness list filed by Apple Inc.


                                              CERTIFICATE OF SERVICE
         IT IS HEREBY CERTIFIED that on July 8, 2021, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.



  Dated: July 8, 2021                                         Respectfully submitted,



                                                              COLE, SCOTT & KISSANE, P.A.
                                                              Counsel for Defendant CORELLIUM, LLC
                                                              Esperante Building
                                                              222 Lakeview Avenue, Suite 120
                                                              West Palm Beach, Florida 33401
                                                              Telephone (561) 612-3459
                                                              Facsimile (561) 683-8977
                                                              Primary e-mail:
                                                              Primary e-mail: justin.levine@csklegal.com
                                                              Primary e-mail: lizza.constantine@csklegal.com

                                                     By: s/ Lizza C. Constantine
                                                         JONATHAN VINE
                                                         Florida Bar. No.: 10966
                                                         JUSTIN B. LEVINE
                                                         Florida Bar No.: 106463
                                                                       4
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 973 Entered on FLSD Docket 07/08/2021 Page 5 of 6




                                                            LIZZA C. CONSTANTINE
                                                            Florida Bar No.: 1002945


                                                                         and

                                                           HECHT PARTNERS LLP
                                                           Counsel for Defendant
                                                           125 Park Avenue, 25th Floor
                                                           New York, NY 10017
                                                           Telephone (212) 851-6821
                                                           David Hecht, Pro hac vice
                                                           E-mail: dhecht@hechtpartners.com
                                                           Maxim Price, Pro hac vice
                                                           E-mail: mprice@hechtpartners.com
                                                           Kathryn Lee Boyd
                                                           E-mail: lboyd@hechtpartners.com


                                                         SERVICE LIST

   Martin B. Goldberg
   mgoldberg@lashgoldberg.com
   rdiaz@lashgoldberg.com
   Emily L. Pincow
   epincow@lashgoldberg.com
   gizquierdo@lashgoldberg.com
   LASH & GOLDBERG LLP
   100 Southeast Second Street
   Miami, FL 33131

   Kathryn Ruemmler (pro hac vice)
   kathryn.ruemmler@lw.com
   Sarang Vijay Damle (pro hac vice)
   sy.damle@lw.com
   Elana Nightingale Dawson (pro hac vice)
   elana.nightingaledawson@lw.com
   LATHAM & WATKINS LLP
   555 Eleventh Street NW, Suite 1000
   Washington, DC 20004

   Andrew M. Gass (pro hac vice)
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000 San
   Francisco, CA 94111

                                                                     5
                                                COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 973 Entered on FLSD Docket 07/08/2021 Page 6 of 6

                                                                                                CASE NO.: 9:19-CV-81160-RS



   Jessica Stebbins Bina (pro hac vice)
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067

   Marc R. Lewis (pro hac vice pending)
   mlewis@lewisllewellyn.com
   LEWIS AND LLEWELLYN LLP
   601 Montgomery St., Ste. 2000
   San Francisco, CA 94111

   Attorneys for Plaintiff, Apple Inc.




                                                                      6
                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
